                                                IN THE UNITED STATES DISTRICT COURT
                                            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                         NORTHERN DIVISION
                                                           No. 2:18-CV-60-BO

  TARALYNN HAGENBROCK JOHNSON,)
                                    )
               Plaintiff,           )
                                    )
               V.                   )                                                    ORDER
                                    )
  ANDREW SAUL,                      )
  Commissioner ofSocial Security, 1 )
                                    )
               Defendant.           )


                              This cause comes before the Court on cross-motions for judgment on 'the pleadings. [DE

 · 20, 23]. A hearing was held on these matters before the undersigned on March 3, 2020, at Raleigh,

  North brroHna.                           For the reasons discussed below, the plaintiffs motion for judgment on the

  pleadings is GRANTED and defendant's motion is DENIED.

                                                               BACKGROUND
  :"   .. ; ;·   ,   ~   :.        .   .


             • ,- · , r
                          Plaintiff brought this action under 42 U.S.C. § 405(g) for review of the final decision of
                          ~




. ,the Commissioner denying her application for period of disability and disability insurance benefits

  as. well as supplemental security income benefits pursuant to Titles II and XVI of the Social

  Security Act. Plaintiff protectivelifiled applications for benefits on March 12, 2014,                        and alleged
                                                        .                                                  ,.   ',   : ,:.f\
 a disability onset date of March 15, 2011. After initial denials, plaintiff proceeded 'to a video

 hearing before an Administrative Law Judge (ALJ), which occurred on July 5, 2017. The AI.J

· issued' an unfavorable ruling, finding that plaintiff was not disabled, which became the fmal

 decision of the Commissioner when.the Appeals Council denied plaintiffs request for review.

 -Plaintiff then sought review of the Commissioner's decision in this Court. ·


  1 Saul                 has been substituted as the proper defendant pursuant to Fed. R. Civ. P. 25(d).
                                                 DISCUSSION

           Under the Social Security Act, 42 U.S.C. § 405(g), this Court's review of the

 Commissioner's decision is limited to determining whether the decision, as a whole, is supported

. by ·substantial evidence and whether the Commissioner employed the correct legal stand~d.. -

 Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is "such relevant evidence 1

 as a reasonable mind might accept as adequate fo support a conclusion." Johnson v. Barnhart, 434

 F.3d 650,653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

           An individual is considered disabled if he is unable ''to engage in any substantial gainful

 activity by reason of any medically determinable physical or mental impairment which can be

· expected to result in death or which has lasted or can be expected to last for a continuous peri~~

 ~f not less than twelve months." 42 U.S.C. § 1382c(a)(3)(A). The Act further provide·s tha{~

 iridiv1dual ''shall be determined to be under a disability only if his physical or ment~i impainrierit

 or impairments are of such severity that he is not only unable to do his previous work bui\:iahriot',

 considering his age, education,' and work experience, engage in any other kind of substantial

 gainful workwhich exists in the national economy." 42 U.S.C. § 1382c(a)(3)(B).' ·

          Regulations issued by the Commissioner establish a five-step sequential evaluation prociess

                      a
 to be followed in disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The cl~imant             bears
 the burden of proof at steps one through four, but the burden shifts to the Comm1ssioner               ai step
 five.   'see Bowen   V.   Yuckert, 482 u.s; 137, 146 n.5 (1987). If a decision regarding disability' cim.

· be made at any. step of the process the inquiry ceases. See 20 C.F.R. §§ 404}52()(a.Yc4Y,
                                                                                              ',         :   .   '.
                                                                                              "iiij".   l•·'',:·:
 4l6.920(a)(4).

          At step one, if the Sodal Security Administration determines that the claimant is currently

. engaged in substantial gainful activity, the claim is denied. If not, then step two asks whether the
                                                    2
claimant has a severe impairment or combination of impairments. If the claimant has a severe

. impairment, it is compared at step three to those in the Listing of Impairments ("Listing")· in• 20

.C.F.R. Part 404, Subpart P, App. 1. If the claimant's impairment meets or medically equals a

· Listing, disability is conclusively presumed. If not, at step four, the claimant's residualfunction:ar

capacity (RFC) is assessed to determine if the claimant can perform his past relevant work. If the·

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on his age, education, work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then he is found to be

disabled. See 20 C.F.R. § 416.920(a)(4).

        The ALJ found that plaintiff had severe impairments, specifically multiple sclerosis       ~d
diabetes,mellitus, that did not meet or medically equal the severity of one of the listed impa1rm~nts.

The ALJ found that plaintiff could perform light work with exertional and none~ertional

limitations and that plaintiff could perform her past relevant work as a customer service'

r~presentative and a receptionist. The ALJ failed to consider, however, the evidence hi'ihe recod

which supports plaintiffs claims of low back pain with lumbar radiculopathy. The records from

Herndon Family Medicine repeatedly identify LS lumbar radiculopathy and complaints of leg

weakness. See, e.g., Tr. 357; 629-630; 635; 647; 691-92; 759. Records from an orthopaedic

practice confirm plaintiffs complains of back pain which radiates into her hips arid sp1na ·bifid~

occulta at LS with facet degenerative changes. Tr. 531. Significant degenerative.changes w(iie

noted at LS-S 1. Tr. 586. In January 2014, plaintiff continued to report musculoskeletai ;eakii.ess~

Tr: 440. Plaintiff testified at the he~ing that she experiences frequent low back pain. Tr. 49.; · ·




                                                   3




                                                                                                    ·,,._-.
          The ALJ' s treatment of the record evidence concerning spina bifida occulta is limited to a

  finding that the impairment was not severe because treatment notes did not reflect reports of

  symptoms or limitations. However, the ALJ failed to discuss the presence of LS radic~lopathy or

 · account for any symptoms arising therefrom, including reports of weakness and difficulty sitting

. . ·and standing. Recognizing that there are reports of normal motor and sensory examinations, in

  light of plaintiffs' myriad conditions and symptoms, including relapsing remitting multiple

  sclerosis, remand to allow for a more specific examination of the record concerning plaintiffs

  back pain and radiculopathy is appropriate.

                                           CONCLUSION

         Having conducted a full review of the record and decision in this matter, the      ·cotiit
 · ·concludes that remand is appropriate. Accordingly, plaintiffs     motion for judgment·. on· the

  pleadhigs [DE 20] is GRANTED and defendant's motion [DE 23] is DENIED:. This matt~~ ·is

  REMANDED to the Commissioner for further proceedings consistent with the forego1ng'. · ' '' · :..



  SO ORDERED, this        //     day of March, 2020.



                                             ~1pCHIEF UNITED STATES DISTRICT JUDGE,· ...
                                                                                                   : ' ' ~ ''i



                                                                                     . ,\•·: _.;      !t-···




                                                  4
